PER CURIAM.
Counsel for Calvin Wayne Pelham filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting there is no meritorious argument to support the contention that the trial court committed reversible error. However, counsel argues the trial court imposed certain costs without notice to the defendant. We agree and strike the $3.00 discretionary cost imposed pursuant to section 943.25(3), Florida Statutes (1995), the public defender lien in the amount of $150.00, and the $100.00 lab fee. On remand the trial court may reimpose these costs after notice to the defendant and an opportunity to be heard.
THREADGILL, C.J., and PATTERSON and QUINCE, JJ., concur.